SECONDARY BATTERY HAVING FILLING VALVE
DETAILED ACTION

Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Status
Claims 1-15 are pending, wherein claims 1, 4, 7-8 and 13-15 have been amended. Claims 1-15 are being examined on the merits in the current Office action.

Specification
The amended title filed February 11, 2021 has been entered and accepted.

Claim Rejections - 35 USC § 103
Claims 1-3 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sue et al. (KR 20160047217 A, whose English machine translation is being used for citation purposes, hereafter Sue) in view of Nishimura et al. (US 20110108134 A1, hereafter Nishimura).
Regarding claim 1, Sue teaches a secondary battery (See at least Title and Abstract) comprising (See Figs. 1-3):
a body part (21) provided in a pillar shape on an outer wall (Referring to 10) that surrounds an accommodation space in which an electrode assembly and an electrolyte are accommodated (See Fig. 1, one of ordinary skill in the art would readily understand that the battery shown in Fig. 1 has an accommodation space in which an electrode assembly and an electrolyte are accommodated) and comprising a passage (20, Fig. 1; 23d, Fig. 2), through which the electrolyte flows therein (at least [0023]), and
a pin switch (23) extending along a longitudinal axis of the body part within the body part (Fig. 2), wherein, when a pressure is applied to a first end of the pin switch, the pin switch linearly moves along the longitudinal axis toward an inside of the outer wall in which the accommodation space is defined, and when the pressure is removed, the pin switch linearly moves along the longitudinal axis toward an outside of the outer wall ([0030]-[0037] and Figs. 2-3).
Sue teaches applying a pressure to the pin switch part (23d) when replenishing the electrolyte, but is silent to the use of a manipulation part as instantly claimed. However, in the same field of endeavor, Nishimura discloses (See at least Fig. 1, and Fig. 5A-5C) that a manipulation part (“filling device” 200, including “attachment and removal portion 203) is 
Sue in view of Nishimura further teaches a switching part disposed on a second end of the pin switch (23e, Sue) opposite the first end to open the passage when the pin switch linearly moves toward the inside of the outer wall and to close the passage when the pin switch linearly moves toward the outside of the outer wall (Figs. 2-3, Sue).
claim 2, Sue as modified teaches the secondary battery of claim 1, and teaches the battery further comprising an elastic part (23c, Sue) having elasticity and providing a restoring force to the pin switch when the pressure is removed ([0037], Figs. 2-3, Sue).
Regarding claim 3, Sue as modified teaches the secondary battery of claim 2, wherein the elastic part is lengthily disposed in a spiral shape according to a pillar of the pin switch (Figs. 2-3, Sue).
Regarding claim 6, Sue as modified teaches the secondary battery of claim 1, further comprising a support (23a, Sue) coupled to an inner circumferential surface of the body part and comprising the passage therein (Figs. 2-3, Sue).
Regarding claim 7, Sue as modified teaches the secondary battery of claim 6, wherein the pin switch passes through the support and is inserted into the support, and the first end of the pin switch protrudes from the support to the outside of the outer wall (Figs. 2-3, Sue).
Regarding claim 8, Sue as modified teaches the secondary battery of claim 6, further comprising an elastic part (23c, Sue) having elasticity to provide a restoring force to the pin switch ([0031]) when the pressure is removed (Figs. 2-3, Sue), wherein the elastic part connects the support (23a, Sue) to the pin switch (Figs. 2-3, Sue).
Regarding claim 9, Sue as modified teaches the secondary battery of claim 6, further comprising first (See between 23e and the lower end of 23a in Fig. 3 of Sue) and second (23f, Sue) inflow and outflow holes through which the electrolyte is introduced into and discharged from the passage, the first and second inflow and outflow holes being respectively provided in an inner end and an outer end of the support (Fig. 3, Sue).
claim 10, Sue as modified teaches the secondary battery of claim 9, wherein the switching part opens or closes the first inflow and outflow hole (See at least [0033], [0035], [0037], and Figs. 2-3, Sue).
Regarding claim 11, Sue as modified teaches the secondary battery of claim 6, wherein the support is screw-coupled to the inner circumferential surface of the body part (See the connection between upper portions of 23a and 21a in Figs. 2-3 of Sue; [0017], Sue).
Regarding claim 12, Sue as modified teaches the secondary battery of claim 1, wherein the manipulation part comprises a third inflow and outflow hole (See “filling port 204”, [0091] and Fig. 5 of Nishimura) through which the electrolyte is introduced into and discharged from the passage (at least [0089]-[0091], Nishimura).
Regarding claims 13-15, Sue as modified teaches the secondary battery of claim 1, and teaches further comprising a case (10, Sue) surrounding the outer wall (Fig. 1, Sue), wherein the body part protrudes outward from the outer wall and is recessed into an outer wall of one side of the case (See Fig. 1, Sue).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sue in view of Nishimura, as applied to claim 3 above, and further in view of Ota et al. (US 20040101746 A1, hereafter Ota).
Regarding claims 4-5, Sue as modified teaches the secondary battery of claim 3, but is silent to a cover part as claimed. However, it is well known in the art that a pin or a pillar inserted into the electrolyte of a battery can be coated with a protecting coating to prevent the pin or pillar from corrosion. For example, Ota discloses that a pin (50) is coated with a protecting coating (65) to protect the pin from contact with corrosive electrolyte (See at least: .

Response to Arguments
Applicant's arguments filed February 11, 2021 have been fully considered but they are not persuasive.
Applicant argues that Sue in view of Nishimura does not teach that a manipulation part is screw-coupled to an outer circumferential surface of the body part to move parallel to the linear movement of the pin switch when the manipulation part rotates with respect to the body part. The Examiner disagrees. As addressed in the modified rejection above, the combination of Sue and Nishimura does teach each and every limitation as claimed. When “attachment and removal portion 203” in Nishimura 203 is rotated (“is turned and moved”) relative to the body part, the manipulation part (201, including 203) rotates relative to the body part, since 203 is part of the manipulation part (201, including 203). In addition, it is unknown why Applicant states that “… the cap body 201 of Nishimura is fixed to the outer circumferential surface of a 
Applicant further argues that “Furthermore, in the present application, a pressure apply part 261 moves according to the movement of the manipulation part 26 to apply pressure to the pin switch. However, in Nishimura, the attachment and removal portion 203 moves independently from the cap body 201 and is coupled to the upper surface of the stopper body 109.”
In response, the claimed invention is a product or an apparatus, not a process of moving the manipulating part. Sue in view of Nishimura teaches all the claimed structural limitations and therefore teaches the instant inventions. In addition, the Sue as modified are at least capable of performing the moving process as recited in the claims (See at least Figs. 5 and 8 of Nishimura). Either 201 moves or 203 moves, the results are the same, i.e., to apply pressure on the pin switch. The two movements are merely relative and are not patently distinguishable. One skilled in the art would easily arrive at the movement as claimed, since it is within the purview of one of ordinary skill in the art.
In response to the argument with respect to “… the stopper body 109 may fall back into the hole again by gravity …”, it is respectfully noted that after Nishimura is combined with Sue, 109 is not used to teach the pin switch. Rather, 23 of Sue is used to read on the pin switch as claimed. Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 In response to the argument regarding claims 4 and 5, please see the modified rejection of claims 4 and 5 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHONGQING WEI/Primary Examiner, Art Unit 1727